FILED
                                                                       United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                           Tenth Circuit

                            FOR THE TENTH CIRCUIT                            February 7, 2018
                        _________________________________
                                                                           Elisabeth A. Shumaker
                                                                               Clerk of Court
GALEN LEMAR AMERSON; FRANCES
MOORER SCOTT,

      Petitioners - Appellants,

v.                                                           No. 17-1406
                                                    (D.C. No. 1:17-CV-02177-RBJ)
UNITED STATES BANKRUPTCY                                      (D. Colo.)
COURT, District of Colorado,

      Respondent - Appellee.
                      _________________________________

                            ORDER AND JUDGMENT*
                        _________________________________

Before MATHESON, KELLY, and MURPHY, Circuit Judges.**
                  _________________________________

      Plaintiffs-Appellants Frances Moorer Scott and Galen Lemar Amerson appeal

from the district court’s judgment denying their petition for a writ of mandamus and

dismissing the case with prejudice. Having jurisdiction under 28 U.S.C. § 1291, we

affirm.

      The petitioners sought an order directing the clerk of the bankruptcy court to

transfer that court’s files to the district court for the purpose of a de novo review of

      *
         This order and judgment is not binding precedent, except under the doctrines
of law of the case, res judicata, and collateral estoppel. It may be cited, however, for
its persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
       **
          After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument.
certain bankruptcy court orders. The district court viewed the petition as either an

untimely attempt to appeal a bankruptcy order (and reconsideration) or a motion to

withdraw the reference to the bankruptcy court. The district court also noted that the

underlying issues had been resolved against petitioners. See In re Amerson, 839 F.3d
1290 (10th Cir. 2016), cert. denied sub nom. Scott v. King, 138 S. Ct. 121 (2017).

For substantially the same reasons, the judgment is

      AFFIRMED.


                                           Entered for the Court


                                           Paul J. Kelly, Jr.
                                           Circuit Judge




                                           2